Title: Thomas Hornsby to Thomas Jefferson, 21 July 1813
From: Hornsby, Thomas
To: Jefferson, Thomas


          Dear
Sir 

July 21th
1813
          your letter of aprile 21th inclosed by one from
Col Greenup
came to hand yesterday,
my Father to
whom it was addressed has departed this life many years Since
my brother who bears his name opened it upon
findeing its contents concerned me alone handed it to me
my Father
allways expressed the highest esteem and respect for you. and nothing shall be
wanting in his Son to render you all the justice in
his power I finde you have been mutch desceived the property was not soald to
Mr Peyton by
the Guardian of the children in Kentucky
Charles
Henderson was their Guardian here
			 neither was it soald by the
approbation of themselves or or
mother they
knew nothing of it at the time it was transacted nor for some time after
neither was the proceeds of the sale ever
received by them or
invested to their use.
Frances
Henderson now my wife soald her
interest
in the warehouse some time in March
1805
and the deed which conveys it to
Peyton
bearing date Feby 25 of the same year
			 in
the letter to Mr
Meriwather wherein was incloased the power of attorney was mentioned
this matter I relinquished all right to the warehouse I am sorry to finde that
a difference has taken place between yourself and
Mr Meriwather
your Suspicion of his haveing changed my course from the candid one persued by
the rest of the party is certainly unmerited by him.
			 those who have confirmed
the sale made by James Henderson have received full
payment (Isham
Henderson received 150£ for his
share). James Henderson,s intention was I suppose as each one of the legatees became
of age to perchase their sheare and have the deed ratefyed by them. Some Short
time previous to my marrying his
sister
James Henderson passed through this county on his way to
Washhita in
Louesiana where he now resides,
requested his mother to tell me as soon as we were married that he
			 wished to
perchase the property in Virginia and was obliedged
to have it which Mrs
Henderson did Some few months after. I wrote to him mentioning the
circumstances offering him the land for sale and requesting an immediate
answer. he never answered my letter, his situation when he left this country
was mutch embarrased as to mony matters and from all the circumstances which I
have been able to collect do not believe he is now in a situation to perchase.
The same poast which conveys this to you will likewise convey one to
Mr
Meriwather—requesting him to suspend acting on the power of attorney
untill you can have time to concider the matter fully, if any arrangment can be
made which will be satisfactory between us it shal be entierly withdrawn,
			 I
have written to Col
Greenup—giving him all the information which I possess requesting him to
mention a time and place for an interview what
I have mentioned respecting the sale made by
James Henderson
was
without the consent or knowledge of
Mrs Henderson
or her daughters and the proceeds not being appropriated to their use and that
he never was their Guardian is positive matter, of, fact, and if you wish it
such depositions and other papers as go to prove it shal be sant on to you. how
and by whom a misrepresentation has been made to you I can not conceive unless
by Peyton.
Rest assured sir that I feel not the smallest disposition to disturb your
tranquility. and I think when the
matter is fully examined
by you will do me the
justice to attach no blame to my conduct in the business I can not quit the
subject without one remarke more Some of your expresions towards my conduct are
harsh and certainly unmerited by me I never have quit the path of candure &
honor in this, affare and I impute them to the rong information which you have
received and the author I leave with you to detect.
          W
With the highest Esteem &
          Respect I
remain yours &ccThomas Hornsby
        